DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: the language, “an engaging hole is arranged on an edge of the box cover opposite to the front end of the box body” makes it sound that the engaging hole is on the rear side of the box cover.  In  the abstract, in [0006] and [0024] “sear” should be “seat”.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the baffles of claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11, after “exposed” a semicolon instead of a comma would help improved clarity because as currently written, it could be interpreted that the clamping seat is exposed when the box cover is buckled, which does not make sense.  Also “sear” should be “seat”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the language, “an engaging hole is arranged on an edge of the box cover opposite to the front end of the box body” makes it sound that the engaging hole is on the rear side of the box cover.   For the purposes of examination the engaging hole on the cover is interpreted as being adjacent to the elastic buckle on the front end of the box body.
The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10420703) in view of Damaghi et al. (US 2007/0278227).
Regarding claim 1, Lee teaches a pill box comprising:
a pill box body 10, wherein the pill box body comprises a box body; 
the box body comprises an accommodating chamber (the plurality of pill storage compartments 16 separated by baffles, fig.  configured to receive pills and a top end of the accommodating chamber defining an opening, fig. 5; and 
a box cover 20 configured to close the accommodating chamber, and is movably arranged on the accommodating chamber, fig. 5; 
a connecting end of the box cover is hinged to a rear end of the box body at 26, fig. 2 and 132, fig. 3, an elastic piece 30 and a limiting groove (surrounding 152, fig. 3) are disposed on the rear end of the box body, 
a bending portion, fig. 4 is arranged on one end of the elastic piece and a fixing portion (portion attached to 152) is arranged on another end of the elastic piece; wherein the fixing portion of the elastic piece extends downward into the limiting groove.  The elastic piece of Lee is exposed when the box cover is opened (meeting the limitation of “the bending portion of the elastic piece passes through the clamping seat and is exposed”.
Lee does not teach that the elastic piece passes through a clamping seat (refer to fig.  7).  
Damaghi is analogous art in regard to lids with resilient mechanisms to bias the lid to the open position.  Damaghi teaches a lid 40 with an elastic biasing pin 62, having an upper end 64 and a lower end 66, [0049], and a biasing pin anchor 70 (clamping seat) between walls 72, 74, and 76, fig. 7.  The clamping seat is clamps and fixes the biasing pin, fig. 8. The biasing pin is “weaved” within the pin anchor walls [0050].  The biasing pin of Damaghi has a bending portion where the upper part (the bending portion) biasing pin bends around wall (pivot bar) 76 against its naturally straightened configuration when the lid is closed of the elastic piece is squeezed by force (of the closed lid) and elastically deforms (bends) and tightly engages with an abutment surface of the box cover [0051].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic piece and lid of Lee to include a clamping seat on the lid in order control the extent to which the lid opens.

    PNG
    media_image1.png
    618
    536
    media_image1.png
    Greyscale

Regarding claim 2, Lee further teaches that an elastic buckle at 182 is disposed on a front end of the box body; and 
an engaging hole (within 24 fig. 5) is arranged on an edge of the box cover opposite/adjacent to the front end of the box body; the box cover is buckled with the box body through the engaging hole and the elastic buckle, fig. 4.

Regarding claim 3, Lee further teaches wherein a side of the front end of the box body close to the elastic buckle is protruding provided with a pressing portion at 18, fig. 6 cooperating with the elastic buckle; when the box cover is completely buckled with the box body, by pressing the pressing portion, the bending portion of the elastic piece is restored to an original shape, fig. 5 and the box cover connected with the box body is opened and moves from inside of the box body to outside of the box body, fig. 4-6.

Regarding claim 4, Lee further teaches that a predetermined number of baffles (walls that separate multiple compartments) are arranged in the accommodating chamber, and the baffles divide the accommodating chamber of the box body into one or multiple pill storage compartments 16, fig. 1 and 5.

Regarding claim 6, Lee further teaches that the box cover is buckled with the box body, the elastic buckle is snapped into the engaging hole, fig. 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Damaghi as applied to claim 1 above, and further in view of Beckett (US 7854326).
Regarding claim 5, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach a transparent window on the box cover.  Beckett is analogous art in regard to pill holders.  Beckett teaches that it is known to provide a transparent lid for greater medicine visibility, col. 1: 45-46.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Lee to have a transparent lid in order to provide greater medicine visibility as per the teaching of Beckett. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799